Citation Nr: 1203077	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 1987 and from June 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held in March 2010 before the undersigned.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In January 2011, the Board remanded the claim for additional evidentiary development.  The appeal has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's hearing impairment upon VA audiometric exams in 2006, 2008, and 2011 translates to a noncompensable rating as contemplated by VA regulations.  At the most recent evaluation in 2011, the Veteran had Level III hearing impairment in his right ear and Level III hearing impairment in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in November 2007 and January 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  


Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

DCs - Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2011).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans' experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2011).  However, based on the audiometric findings described below, neither of these provisions applies to the Veteran's situation.

Background

Service connection for bilateral hearing loss was established upon rating decision in March 2006.  A noncompensable rating was assigned based on VA audiometric examination conducted in February 2006.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
55
55
LEFT
25
20
30
25
25

The average pure tone threshold was 40 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

Private audiometric examination in November 2006 is of record but only includes notations of pure tone thresholds on a chart without explanation as to what these results represent in regards to hearing loss.  

Additional VA audiometric examination was conducted in January 2008.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
55
LEFT
30
30
45
40
45

The average pure tone threshold was 46.25 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.

The audiologist summarized that there was a mild to moderately severe sensorineural hearing loss in the right ear and a mild to moderate sensorineural hearing loss in the left ear.  

At a March 2010 personal hearing, the Veteran testified that his hearing acuity had worsened since the 2008 evaluation.  He submitted a private audiologist's February 2010 examination report which includes notations of pure tone thresholds on a chart without explanation as to what these results represent in regards to hearing loss.  

In January 2011, the Board remanded the claim so that an interpretation of the private audiologist's 2010 examination report could be obtained.  The Veteran was also to be scheduled for a contemporaneous VA audiometric examination.  

In January 2011 correspondence, VA asked the Veteran to obtain clarification from the private examiner who conducted the February 2010 audiometric evaluation referenced above.  There was no reply.  

The audiometric examination requested in the 2011 remand was conducted in March 2011.  On that exam, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
28
25
40
55
55
LEFT
28
20
38
40
50

The average pure tone threshold in the right ear was 43.75 decibels.  The average pure tone threshold in the left ear was 37 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in both ears.  

A normal to moderately severe sensorineural hearing loss in the right ear and a normal to moderate sensorineural hearing loss in the left ear were noted by the audiologist.  

Analysis

The foregoing evidence shows that for each of the audiometric tests of record, the Veteran's bilateral hearing loss warrants of noncompensable rating.  

The initial noncompensable rating was based upon audiometric findings in 2006.  An average pure tone threshold of 40 decibels (right ear) and 20 decibels (left ear) and bilateral speech recognition of 92 percent.  Such findings translate to Level I hearing impairment in both ears.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are contemplated by the noncompensable rating current in effect.  38 C.F.R. § 4.85, Table VII.  

As to the findings from the 2008 VA exam, an average pure tone threshold of 46.25 decibels (right ear) and 40 decibels (left ear) with speech recognition of 86 percent in the right ear and 94 percent in the left ear translate to Level II hearing impairment in the right ear and Level I impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are also contemplated by the noncompensable rating current in effect.  38 C.F.R. § 4.85, Table VII.  

As to the findings at the most recent VA examination in 2011, an average pure tone threshold of 43.75 decibels (right ear) and 37 decibels (left ear) with right ear speech recognition of 80 percent in both ears, translates to Level III hearing impairment in the right ear and left ears.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are also contemplated by the noncompensable rating current in effect.  38 C.F.R. § 4.85, Table VII.  

The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his bilateral hearing loss to a degree which would result in a compensable rating.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  



ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


